Per Curiam.

It is noted that on September 1, 1972, the Board of Commissioners on Grievances and Discipline of this court filed with the court findings of fact and a recommendation in the matter of a complaint by the Cincinnati Bar Association against George S. Heitzler, Jr., presently serving as Judge of the Domestic Relations Division of the Court of Common Pleas of Hamilton County; it is further noted that it is the recommendation of said board that George S. Heitzler, Jr., be suspended for an indefinite period from the practice of law pursuant to Section 6(b) of Rule XVIII of the Rules of Practice of the Supreme Court of Ohio (Section 6 [b] of Rule V of the Rules for the Government of the Bar of Ohio).
Therefore, without passing upon the merits of the findings and recommendation of the board, and pending a hearing in this court on such findings and recommendation, together with such objections and answer and brief as may be filed by the respondent, Judge Heitzler, the Chief Justice of this court is hereby authorized and directed, pursuant to Section 5, Article IV of the Constitution, to order that Judge Heitzler hear no further cases or other matters pending in the Domestic Relations Division of the Common Pleas Court of Hamilton County or perform any other judicial duties until this court renders its decision and judgment in the matter.
Under the rules of this court, respondent has until September 21, 1972, to file his objections to the board’s *188report and his brief in support thereof. Relator is given until September 28, 1972, to file a reply brief.
The case is set for oral argument on October 10, 1972.

It is so ordered.

O’Neill, C. J., Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.
Schneider, J., not participating.